DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 02/19/2021.
Claims 9, 19 and 21 have been amended. 
Claims 25-27 are new.
Claims 9-27 are pending. 

Response to Arguments
Applicant’s arguments, filed 02/19/2021, with respect to the 112 rejection of claim 21 have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 9-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The inclusion of the reference as taught by Glen (US 2011/0288618 A1), as further discussed below, discloses an anchoring device to secure a neurostimulation lead using opposing wings [arms] laterally extending away from one another, in which the two arms/wings no longer face each other as claimed in the amendment, rendering the arguments moot in view of the newly cited prior art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12, 15-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 2011/0288618 A1).
Re. claim 9, Glen teaches a retainer clip configured to secure an electrode within a patient's body (figure 6-8B, anchoring device 100 secures electrode lead 14 to the body/tissue 72), comprising: 
first and second arms connected by a flexible bridge (figures 6-8B, anchoring device 100 includes bendable teeth 112/114 coupled to the flange 102), the retainer clip configured to move between a first orientation in which lower surfa8es of the first and second arms face each other (figure 7). This embodiment shown in figures 6-8C does not teach the second orientation in which the first and second arms extend laterally from opposite sides of the flexible bridge in which lower surfaces of the first and second arms no longer face each other, wherein the retainer clip is biased in the second orientation.
Glen, in the embodiment shown in figures 9-10C, discloses a retainer clip comprising a second orientation in which the first and second arms extend laterally from opposite sides of the flexible bridge in which lower surfaces of the first and second arms no longer face each other, wherein the retainer clip is biased in the second orientation (figures 10b-10C, anchor device is biased to the extended position where both wings are laterally opposing one another anchoring lead 14).
As both embodiments of Glen disclose a lead retainer/anchor mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Re. claim 10, Glen further teaches wherein the flexible bridge extends outward from an upper surface of the first and second arms, transverse to a plane of the first and second arms (anchoring device 150 includes bendable wings 156 than can take the shape of the sleeve 152 as a flexible bridge).

Re. claim 11, Glen further teaches wherein: 
the first and second arms have a first width greater than a width of the flexible bridge (figure 9-10C, wings 156 [arms] are noticeably longer);
first ends of the first and second arms are attached to the flexible bridge and second ends of the first and second arms are tapered to a second width less than the first width (figure 8b, teeth 112/114 [arms] are attached to the flange 102 [bridge] and close to a distance less than the first width of the bridge); and 
a cross-section taken along a longitudinal axis of the retainer clip extending between second ends of the first and second arms defines at least one curve (figure 6, at least 3 curves are defined by a longitudinal cross-section).

Re. claim 12, Glen further teaches wherein the first and second arms have a plurality of protrusions extending outward from the lower surfaces (figure 10c, wings 156 in second orientation can ben to create protrusions along the lower surfaces).

Re. claim 15, Glen further teaches wherein the flexible bridge is sized and configured to partially surround an electrode (figure 6-8C, clip/anchoring device 100 secures neurostimulation lead carrying electrode array 16 [paragraph 0046]).

Re. claim 16, Glen further teaches wherein the flexible bridge is C-shaped, the flexible bridge having a back side opposite an opening defining the C, the opening sized and configured to receive an electrode (figure 6-8C, clip/anchoring device 100 secures neurostimulation lead with the C shape shown as 102 carrying electrode array 16 [paragraph 0046]).

Re. claim 17, Glen further teaches wherein: the first and second arms are attached to the back side of the flexible bridge (figure 8, arms 112/114 are attach to the bridge 102); and 
the first and second arms are a single monolithic structure attached to the back side of the flexible bridge (figure 6-8B, first and second arms are attached to the bridge as a single monolithic structure).

Re. claim 18, Glen further teaches wherein the first and second arms are attached to opposite sides of the flexible bridge between the back side and the opening (figures 6-8B).

Re. claim 27, Glen further teaches wherein when the first and second arms are in the second configuration, the lower surfaces of the first and second arms each face the same direction (figure 10c, opposing wings 156 [arms] are deployed in opposite ends facing the same direction).  


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 2011/0288618 A1) as applied to claims 9-12, 15-18 and 27 above, and further in view of Legen (US 2009/0175016 A1) [previously cited].
	Re. claims 13-14, Glen teaches all of the elements of the claimed invention as stated above, but does not teach the protrusions extending towards the bridge formed from curves or v-cuts. 
	Legen teaches a clip wherein the protrusions on the first and second arms extend at an angle toward the flexible bridge; and 
	wherein the protrusions are formed from curved or V-shaped cuts through the first and second arms and bending a portion of each arm adjacent the cuts downward away from an upper surface of the first and second arms (figure 4, clip 100 includes protrusions 144, 124 cutting downwardly [when arms are elongated] at an angle towards the bridge 110).
Glen and Legen are analogous arts as they are both within the field of clip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glen to incorporate the protrusions as taught by Legen in order to mechanically engage/couple the arms to the target region of interest.

Claims 19-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 2011/0288618 A1) in view of Voss (US 2010/0179571 A1) [previously cited].
Re. claim 19, Glen teaches all of the elements of the claimed invention as stated above, but does not the delivery device including the housing and plunger
Voss teaches a delivery device including a housing and a plunger (figure 1, flanges 114 housing the plunger 130), the housing having a lumen configured to receive the retainer clip in the first orientation (figure 1, lumen 140 receives the anchor/clip/staple 150 for delivery, disclosed in paragraph 
wherein the retainer clip is delivered by sliding the plunger through the lumen, moving the retainer clip out of the delivery device (paragraph 0028 – plunger member 130 slides/moves distally relative to the handle member 110 to deliver the anchor member/clip/staple 150, further disclosed in paragraph 0033).
Glen and Voss are analogous arts as they are both within the field of clip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Glen to incorporate the delivery device of Voss in order to deliver an element [clip] into the tissue of the body lumen wall (paragraph 0025).

Re. claim 20, Voss further teaches wherein the housing and the plunger each have a recess on a bottom surface thereof, positioned such that when the plunger is slid into the housing and the bottom surfaces of the housing and plunger are adjacent each other, the recesses are aligned (figure 1, recess 118 acts as the plunger and housing recess that becomes aligned as the plunger slides longitudinally through the housing).

Re. claim 26, Glen further teaches wherein when the first and second arms are in the second configuration, the lower surfaces of the first and second arms each face the same direction (figure 10c, opposing wings 156 [arms] are deployed in opposite ends facing the same direction).  



Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 2011/0288618 A1) in view of Voss (US 2010/0179571 A1) [previously cited].
Re. claim 21, Glen teaches all of the elements of the claimed retainer clip invention as stated above, but does not teach the method of placing the lead at an incision, and utilizing the plunger to release the clip.
Voss teaches a method of securing a lead subcutaneously within a patient, the method comprising: 
with the lead exposed at an incision, placing a delivery device including a housing and a plunger over the medical device (figure 1, flanges 114 housing the plunger 130), with the housing constraining a retainer clip in a first orientation (figure 1, lumen 140 receives the anchor/clip/staple 150 for delivery, disclosed in paragraph 0025); and 
depressing the plunger to release the retainer clip (paragraph 0025 – plunger member 130 is used to deploy the anchor member 150 as well as deliver a clip). 
Glen and Voss are analogous arts as they are both within the field of clip devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer clip of Glen to incorporate the method of Voss in order to secure the electrode leads in place to underlying tissue.

Re. claim 22, Glen further teaches wherein the incision is 1 cm or less in length (paragraph 0007 - known technique of making small incisions to fix the lead in target area).

Re. claim 23, Glen further teaches wherein securing the retainer clip includes snapping the flexible bridge over the lead (figure 8b, lead 14 is secured via the bridge 102).

Re. claim 24, Glen further teaches wherein the lead includes one or more groove, and the step of depressing the plunger is performed such that the retainer clip, once released, engages the groove of the lead (figure 10b-10c, wings 156 [arms] of anchor 150 are depressed to allow the lead 14 to remain in place via the sleeve 152).

Re. claim 25, Glen further teaches following the step of depressing the plunger, lower surfaces of the first and second arms both face a fascial plane of the patient, thereby securing the lead in place (figure 10c, lead 14 is secured with both opposing sided wings 156 are secured in place in a fascial plane).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brenner (US 2012/0059394 A1) teaches a clip used for treatment of prolapsed hemorrhoidal arteries with two opposing arms and a bridge. 
Hart (US 2006/0100649 A1) teaches a clip that can be introduced to a surgical site/body tissue with opposing arms, a bridge and teeth/protrusions. 
Farin (US 4,137,919) teaches a clip for producing coagulation of body tissue with opposing arms and a bridge. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792